Citation Nr: 0607963	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than January 3, 
2002 for the award of service connection for hyperhidrosis of 
the feet and left palm.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1946 to December 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2003, which denied service connection for hearing 
loss, and February 2005, which denied the remaining claims on 
appeal.  In March 2006, a motion to have this appeal advanced 
on the docket was granted by the Board, pursuant to 38 C.F.R. 
§ 20.900 (2005).  


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were first shown many 
years after service, and are not due to any in-service 
events, including claimed noise exposure.

2.  The veteran did not respond to June 1962 RO requests for 
additional information, sent in response to a claim for 
service connection for excessive perspiration of the feet 
received in May 1962, and his claim was disallowed in 
December 1962 for failure to prosecute.

3.  On January 3, 2002, VA received a claim from the veteran 
for service connection for hyperhidrosis of the feet and the 
RO subsequently assigned service connection for hyperhidrosis 
of the feet and left palm, effective January 3, 2002, the 
date the claim was received.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for an effective date earlier than January 
3, 2002 for the award of service connection for 
hyperhidrosis of the feet and left palm have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

I.  Service connection for hearing loss and tinnitus

The veteran contends that he developed hearing loss and 
tinnitus due to noise exposure from weapons during service.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

The only service medical records available in this case are 
the entrance and separation examination reports.  Both of 
these show hearing of 15/15 bilaterally to the spoken and 
whispered voice tests.  There was no mention of hearing loss 
or tinnitus.  However, the veteran has not specifically 
stated that he was treated for hearing loss while in service; 
the basis of his claim is that he had considerable noise 
exposure during service, which caused hearing loss.  

The veteran's Enlisted Record Report of Separation, Army WD 
AGO Form 53, disclosed that the veteran was qualified to use 
a MKM M1 rifle, and that his occupational specialty was mail 
clerk.  According to the Separation Qualification Record, he 
spent 2 months in basic training; 7 months as a mail clerk or 
other clerical specialty, and 5 months as a rifleman.  

After service, there is no medical evidence of the presence 
of hearing loss until 2000.  VA medical records dated from 
August 1999 to December 2004 show that he initially 
complained of hearing loss in June 2000.  At that time, he 
complained of a gradual decrease in hearing, which had been 
getting worse over the last 2 to 3 years.  He was referred 
for an audiology consultation in July 2000.  On that 
evaluation, the veteran said he believed he had hearing loss 
in both ears.  He reported a gradual loss of hearing over the 
last one to two years.  He reported military noise exposure.  
He denied tinnitus.  Testing disclosed sensorineural hearing 
loss, and he was provided with hearing aids.  

Audiological testing on a VA examination in January 2005 
revealed sensorineural hearing loss in both ears.  Pure tone 
thresholds at the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz were all 40 decibels or more in both ears, and 
speech recognition scores using the Maryland CNC Test were 76 
percent in both ears.  Thus, the veteran currently has 
impaired hearing meeting the VA definition for hearing loss 
disability.  38 C.F.R. § 3.385. 

However, the examiner, after summarizing the pertinent 
evidence, also observed that when comparing the test results 
to an examination performed in July 2000, the veteran's 
thresholds had worsened by about 10 decibels in only 4 years, 
more than 50 years after military noise exposure.  The 
examiner also noted that in July 2000, the veteran had 
reported a gradual loss of hearing over the past 1 to 2 
years, and he denied tinnitus.  The examiner commented that 
his primary military noise exposure had occurred during basic 
training, and he had passed whispered voice tests.  
Therefore, it was the examiner's opinion that the veteran's 
current hearing loss and tinnitus were less than likely due 
to military noise exposure.  Moreover, on the report, it was 
noted that the claims file had been reviewed, and the 
veteran's statement of tinnitus since service and gradually 
decreasing hearing since service was specifically noted.  

Similarly, on a VA audiology examination in February 2003, 
the examiner concluded that evidence in the claims file did 
not support that a hearing loss would have occurred while in 
the military.  The examiner noted that the veteran's military 
occupational assignments included rifleman, and that his exit 
examination had indicated normal hearing, at 15/15.  In the 
examination, the veteran said his hearing loss became evident 
within the last 5 years.  He reported military noise exposure 
during basic training as a gunner on an anti-aircraft carrier 
with no hearing protection for approximately 4 weeks.  
Although the audiometric results showed that the veteran had 
bilateral sensorineural hearing loss, with findings meeting 
the criteria of 38 C.F.R. § 3.385, the examiner commented 
that it was less than likely that the hearing loss was a 
result of military noise exposure.  The examiner explained 
that his military noise exposure was in basic training, after 
which his main occupation was a mail clerk, and that other 
factors such as aging would contribute to bilateral high-
frequency hearing loss.  

At a hearing before a hearing officer in August 2004, the 
veteran testified that he had been trained as a gunner during 
basic training, using 40 MM anti-aircraft artillery, without 
hearing protection.  He said that after the gunnery training, 
he would be unable to hear anything except ringing in the 
ears for an hour or so.  Although his hearing would then 
return, eventually, the ringing in the ears became 
persistent.  After service, he gradually noticed diminished 
hearing.  In addition, his stepson also testified that he had 
noticed that the veteran had hearing loss when the veteran 
married his mother in 1970.  

In September 2004, D. Ritter, P.A.C., wrote that the veteran 
had "a hearing deficit with tinnitus which was likely as not 
caused by his service gunnery training."  

In evaluating the probative value of competent medical 
evidence, it is not error for the Board to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  The VA medical 
records show that D. Ritter, who is a physician's assistant, 
and not a doctor, has treated the veteran primarily for other 
complaints; for complaints regarding his hearing loss, he has 
been referred to the audiology clinic for evaluation and 
treatment.  Moreover, an audiologist has a demonstrated 
expertise in hearing loss that the physician's assistant 
lacks.  Additionally, both the 2003 and 2005 VA audiology 
opinions, obtained from two different audiologists, were 
based on a review of the claims file and contained an 
explanation for their conclusions.  In contrast, the 
September 2004 statement provides no discussion or rationale.  
For these reasons, the Board finds that the VA audiology 
examination opinions dated in 2003 and 2005 are of 
significantly greater probative value.

Added to this is the fact that there is no contemporaneous 
evidence of the presence of hearing loss until 2000, and at 
that time, the veteran reported a one to three-year history 
of diminished hearing.  The lapse of more than 50 years 
between the appellant's separation from service and the first 
treatment for hearing loss is evidence against the claim.  
See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
In this regard, the veteran himself, at his hearing, was 
unable to recall exactly when he had begun noticing decreased 
hearing.  In his initial claim for VA benefits filed in May 
1962, the veteran did not report any hearing loss or 
tinnitus.  Moreover, when seen in July 2000, he specifically 
denied that he had tinnitus.  Further, as noted above, the 
veteran is not competent to attribute his symptoms to a 
specific event, i.e., noise exposure; such a determination 
requires medical expertise.  

In view of these factors, the Board finds that the weight of 
the evidence establishes that the appellant's hearing loss 
disability was not present in service, or due to any noise 
exposure therein.  Likewise, the evidence demonstrates that 
chronic tinnitus was not of service onset, or due to 
inservice noise exposure.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt does 
not apply, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Earlier effective date for service connection for 
hyperhidrosis

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b) (2005).

The veteran essentially contends that his original claim for 
service connection, which he filed in May 1962, was not 
adjudicated by the RO and remained pending.  He claims that 
he did not receive any notifications from the RO at that 
time.  In this respect, he argues that the RO failed in its 
duty to adjudicate a formal service connection claim.  

By means of a formal claim for compensation received in May 
1962, the veteran claimed service connection for extreme 
perspiration and swelling of both feet.  He said he had been 
treated in service, in the Spring of 1947, and after service 
by Dr. Likola from 1952 to 1962.  In June 1962, the RO sent a 
letter to Dr. Likola, at the address provided by the veteran, 
requesting information concerning the veteran's treatment; no 
response was received.  Also in June 1962, the RO sent the 
veteran a letter which, in pertinent part, stated as follows:

"The Service Department states they cannot locate any 
medical records of treatment for your foot condition.

If you can give us more specific dates of treatment, 
during 1947, a further search will be made."

He was also provided a form, and told to submit the evidence 
within 30 days.  The veteran did not respond to this letter.  
The regulation in effect at that time provided that where 
evidence requested in connection with an original or reopened 
claim is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  See 
38 C.F.R. § 3.158(a) (1962).  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received, and should the right to the benefit be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.  Once a claim is abandoned, no further action is required 
by VA until a new claim is received, and VA need not advise a 
claimant of his appellate rights.  Hurd v. West, 13 Vet. App. 
449, 452 (2000).  

Moreover, a regulation in effect at that time provided that 
the failure to furnish a potential claimant any form or 
information concerning the right to file claim, or to furnish 
notice of the time limit for the filing of a claim or 
submission of evidence will not extend the periods allowed 
for these actions.  38 C.F.R. § 3.109(b) (1962).  Thus, since 
the veteran did not respond to the request for additional 
evidence in support of his claim within a year, the claim was 
abandoned, and the effective date cannot be based on that 
earlier claim.  

In December 1962, the claim was disallowed for "failure to 
furnish evidence."  Although the file does not contain a 
copy confirming that this was sent to the veteran, it is not 
necessary to obtain clarification of the regular procedures 
that would have accompanied this form, since the consequences 
of a disallowed claim and an abandoned claim, with respect to 
the effective date, are the same-the effective date must be 
based on the new claim.  See 38 C.F.R. § 3.400.  

The veteran states that he did not receive any 1962 RO 
notifications.  However, the June 1962 letter was sent to the 
veteran's address listed on his May 1962 application, dated 
only a month earlier, and the letter was not returned as non-
deliverable.  The law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) [hereinafter Ashley I]).  The presumption of 
regularity of the administrative process "in the absence of 
clear evidence to the contrary" applies to VA's mailing of 
the 1962 letter.  In order for this presumption to attach, VA 
must mail notice to the latest address of record, which it 
did.  The claimant's assertion of nonreceipt of a VA decision 
alone does not establish the "clear evidence" needed to rebut 
the presumption of regularity of the mailing.  Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992).  Thus, the veteran 
was legally notified that he had to provide additional 
information.  See 38 C.F.R. § 3.1(q) (Notice means written 
notice sent to a claimant at his latest address of record).  
Even if the notification from VA did not reach the veteran in 
1962, it is also true that it remains the veteran's 
responsibility, at all times, to keep VA appraised of his 
current address, and if he failed to do so, it is possible 
pertinent documents did not reach him in a timely fashion.  
As stated by the Court, "the appellant's virtual 
disappearance from the process essentially caused his claim 
to be disallowed."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  

It is not disputed that the veteran next filed a claim for 
the benefit in January 2002, and that claim formed the basis 
for the current effective date of January 3, 2002.  The Board 
is constrained by the law and regulations governing the 
establishment of effective dates for the award of 
compensation, which, under the circumstances of this case, do 
not provide for an earlier effective date.  An effective date 
earlier than January 3, 2002 is not warranted in this case 
under VA regulations governing effective dates for awards 
based on an original claim for service connection.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

In letters dated in April 2002 (before the initial rating 
decision) and in August 2004, the claimant was advised of the 
information necessary to substantiate his claims for service 
connection, as to existence of disability, and a connection 
between the claimant's service and the disability.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The August 2004 letter also told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The claimant 
has not alleged that VA failed to comply with these notice 
requirements of the VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The notification letters did not include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
as required by Dingess v. Nicholson, No. 01-1917 (U.S. Vet. 
App. March 3, 2006).  With respect to the service connection 
claims, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in failing to provide this notice.  Thus, the failure to 
provide this notice is harmless error.  

As to the effective date issue, although written notice was 
not provided prior to the grant of service connection in 
December 2004, at his RO hearing in August 2004, the issue of 
the effective date was addressed by way of a discussion as to 
the veteran's 1962 claim, and whether proper procedures had 
been followed at that time.  This demonstrated actual 
knowledge, at least on the part of his representative, that 
the effective date is determined based on when VA receives 
the claim.  See Dingess, slip op. at 16.  Therefore, there 
was no prejudice resulting from the failure to provide 
38 U.S.C.A. § 5103(a) notice as to the effective date issue 
prior to the grant of service connection and assignment of an 
initial effective date.  After the grant of service 
connection, the veteran was provided an explanation of why 
the effective date was based on the 2002 claim, rather than 
the 1962 claim, in the notice of the February 2005 rating 
decision addressing the issue, and the applicable law and 
regulations were provided in the statement of the case.  
There has been no allegation that the veteran was prejudiced 
by any VA failure to comply with this aspect of the notice 
requirement prior to the rating decision.  Id.  

Furthermore, the essential facts concerning the effective 
date issue are not in dispute; the case rests on the 
interpretation of the law, and, in such cases, the VCAA is 
inapplicable.  See Dela Cruz v. Principi, 15 Vet.App. 143 
(2001).  Under such circumstances, there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The available service medical records have been 
obtained, and VA medical records are in the file.  He has not 
identified any other potentially relevant records which have 
not been obtained.  He has been afforded VA examinations as 
to the service connection issues, with review of the claims 
file and opinion as to etiology of the claimed conditions.  A 
current VA examination would not be relevant to the earlier 
effective date issue.  

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case.  Therefore, he is not 
prejudiced by the Board considering the merits of the claims 
in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.

Entitlement to an effective date earlier than January 3, 2002 
for the award of service connection for hyperhidrosis of the 
feet and left palm is denied.


__________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


